Rosen, J.,
dissenting: I respectfully dissent from the majority’s opinion finding that all out-of-state crimes/convictions committed prior to 1993 must be classified as nonperson offenses. Further, as a result of this decision, all in-state convictions prior to 1993, regardless of how violent or heinous, appear to be subject to the same outcome. I would adopt the reasoning of the Court of Appeals that such a conclusion leads to an unreasonable result and ignores the purpose and design of the Kansas Sentencing Guidelines Act (KSGA), K.S.A. 21-4701 eb seq.
*320In 1989, the Kansas Legislature established the Kansas Sentencing Commission and directed the Commission to develop a sentencing guidelines model or grid, based on fairness and equity, that provides a mechanism for linking justice and correction policies. The purpose of the sentencing guidelines model was to establish rational and consistent sentencing standards which reduce sentence disparity, including, but not limited to, racial and regional biases that existed under tiren current sentencing practices. As a result, the Commission identified and prioritized a set of goals to be attained in developing a uniform sentencing guidelines system, the first three of which are germane to this appeal:
1. To develop a set of guidelines that promotes public safety by incarcerating violent offenders;
2. To reduce sentence disparity to ensure the elimination of any racial, geographical or other bias that may exist;
3. To establish sentences that are proportional to the seriousness of the offense and the degree of injury to the victim.
See K.S.A. 2013 Supp. 74-9101(b).
Ultimately, the Commission recommended a presumptive sentencing system, represented by sentencing grids for both nondrug and drug offenses, that attempts to provide an appropriate sentence for a crime based upon the crime of conviction and the individual’s criminal history. See, e.g., K.S.A. 21-4704. In 1993, the legislature passed S.B. 423, which incorporated both the sentencing guidelines and the substantive changes to the criminal code correlating with the guidelines. See L. 1993, ch. 291 (effective July 1, 1993).
I include this brief history of our current sentencing structure to highlight tire significance of the persoir/nonperson offense designation as it relates to current and prior crimes. The KSGA was enacted in part to address concerns regarding disparity in sentencing practices across the state. See K.S.A. 21-4702. One such glaring disparity was the treatment of nonviolent property crimes in our urban, suburban, and rural district courts. Offenders convicted of property crimes with similar criminal histories were more likely to face incarceration depending upon the geographic location of the *321crime as opposed to any consideration of the nature of the crime, public safety, or recidivism. The designation of person/nonperson crimes is an integral component of the sentencing guidelines that addresses this disparity by distinguishing between those crimes that warrant the most severe penalties and those that now require consideration of nonprison sanctions prior to incarceration. Generally, the presumptive sentence for nonperson crimes is supervised probation as opposed to prison, depending on the offender s criminal history. The majority properly recognizes that “person crimes are weighted more heavily than nonperson crimes.” Slip op. at 4.
While there is some merit to Murdock’s statutory construction arguments, another principle of statutory construction takes precedence.
“As a general rule, criminal statutes must be strictly construed in favor of the accused. Any reasonable doubt as to the meaning of the statute is decided in favor of the accused. This rule of strict construction is nevertheless subordinate to the rule that judicial interpretation must be reasonable and sensible to effect legislative design and intent.” State v. Gracey, 288 Kan. 252, 257-58, 200 P.3d 1275 (2009).
First, I would clarify the majority’s finding that Murdock’s reliance on K.S.A. 21-4710(d)(8) is “misplaced.” Slip op. at 9. The statute provides that “unclassified felonies and misdemeanors, shall be considered and are scored as nonperson offenses for the purposes of determining criminal history.” The plain language of the statute does not apply in this circumstance. “Unclassified felonies,” as used in this statute, refers to the limited number of felonies that were not classified at a specific severity level, not to the designation of a crime as being a person/nonperson offense. For example, possession of drugs without a stamp affixed, K.S.A. 79-5208—was an unclassified felony prior to 1994 (see L. 1994, ch. 291, sec. 83); altering a vehicle identification number, K.S.A. 8-113—is an unclassified felony; and a number of other Chapter 8 driving offenses are or were at one time unclassified felonies.
K.S.A. 21-4501(f) describes and fixes the punishment for unclassified felonies:
“Unclassified felonies, which shall include all crimes declared to be felonies without specification as to class, the sentence for which shall be in accordance *322with the sentence specified in the statute that defines the crime. If.no sentence is provided in the statute, tire offender shall be sentenced as for a class E felony.”
Clearly, K.S.A. 21-4710(d)(8) has no application in this matter. Finding that this statute provides no mechanism to draw a distinction between current sentencing statutes and the pre-1993 criminal statutes, the majority, relying on State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010), concluded that all pre-1993 out-of-state convictions must be scored as nonperson offenses. Slip op. at 9.
The majority’s holding would mean that almost no crime committed before 1993, no matter how violent or serious, could be specified as a person felony in scoring the criminal history for a crime committed post-1993. This simply is an intolerable result and completely compromises a sentencing structure that has as its primary goal protecting society from its most violent criminals.
I would distinguish Williams and limit its holding to the facts of that case. The prior crimes in question were identity thefts and all committed post-1993 and, thus, subject to a person/nonperson offense designation. At the time Williams committed her prior crimes, identity theft was designated as a person offense, but it had been changed to a nonperson offense by the time she was convicted and sentenced for her current crimes. We were confronted with the question of which designation applies to the prior crimes, not which designation to apply when one does not exist. I would simply narrow the application of the Williams'' holding to the facts of that scenario, i.e., when there is a change in the person/nonperson offense designation of a prior conviction—not to all pre-1993 offenses for which the designation of nonperson/person crimes was neither envisioned nor determined.
As the district court did here, Kansas courts have routinely designated pre-1993 offenses as either person or nonperson for criminal history purposes by comparing tire offenses to current guidelines offenses. This approach also harmonizes the statutory requirement contained in K.S.A. 21-4724(c)(l) directing the Department of Corrections to convert pre-1993 crimes/convictions for inmates to the analogous crimes existing after July 1, 1993, on the applicable sentencing guidelines grid for criminal history purposes. *323As we relied on for validating our holding in Williams, this resolution is fair, logical, and easy to apply. There is simply no justification for altering the method that both district and appellate courts have utilized for over two decades in making this'determination.
To now. treat all prerl993 crimes, 22 years after the enactment of tire KSGA, as nonviolent nonperson crimes completely overlooks our sentencing structure, purpose, and design. It is a result that unexpectedly opens the prison gates to inmates who have a long history of committing violent crimes and pose the greatest threat to the public’s safety. For these reasons I dissent.
Luckert and Moritz, JJ., join in the foregoing dissent.